Case 17-11213 Doc 744 Filed 09/03/19 Entered 09/03/19 14:56:21 Main Document Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY                                      CASE NO. 17-11213

                                                                       SECTION A

          DEBTOR                                               CHAPTER 11
                    ORDER CONTINUING CONFIRMATION HEARING
          Considering the United States’ Limited Objection to Motion for Order Approving

   Immaterial Modifications (“Limited Objection”) [P-743], the agreement of First NBC Bank

   Holding Company (“Debtor”), the Official Committee of Unsecured Creditors (“Committee”) and

   the United States of America on behalf of its Department of Treasury (“Treasury”);

          IT IS HEREBY ORDERED that, subject to the consensual resolution of Treasury’s original

   Objection to plan confirmation [P-669] (“Treasury’s Objection”), the hearing on confirmation of

   the Second Amended Joint Chapter 11 Plan [P-621] shall be continued until September 6, 2019 at

   8:30 a.m. in Room B-709 at 500 Poydras Street, New Orleans, Louisiana;

          IT IS FURTHER ORDERED that should the Debtor, the Committee and Treasury fail to

   reach an agreement resolving Treasury’s Objection, the confirmation hearing shall not be held on

   September 6, 2019; but, instead, the date for such hearing shall be addressed during the status

   conference tentatively scheduled for October 1, 2019 at 10:00 a.m. pursuant to prior Order of this

   Court [P-723].

          IT IS FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect immediately

                          New Orleans, Louisiana, September 3, 2019.



                                                       Hon. Elizabeth W. Magner
                                                       U.S. Bankruptcy Judge
